PER CURIAM.
We reverse the judgment and sentence imposed in Circuit Court Case No. *134576-2390 with directions to vacate on a holding that (1) the defendant’s two-year probationary term in Case No. 76-2390 expired well before the violations of probation occurred and rendered the judgment and sentence imposed on the defendant for such violations a nullity, see Peyton v. State, 383 So.2d 737, 738 n.2 (Fla.3d DCA 1980); (2) the trial court’s subsequent sua spohte order which purported to modify the defendant’s probationary term, which the defendant had begun serving, by postponing its effective date (a) unlawfully subjected the defendant to increased punishment for the same offense, Troupe v. Rowe, 283 So.2d 857 (Fla.1973), and (b) alternatively, was an unauthorized extension of the defendant’s probation, see Section 948.06, Florida Statutes (1979); Smith v. State, 377 So.2d 250 (Fla.3d DCA 1979); Patrick v. State, 336 So.2d 1253 (Fla. 1st DCA 1976).
The defendant’s appeals from the judgments and sentences imposed in all cases except Circuit Court Case No. 76-2390 are affirmed.
Affirmed in part; reversed in part, with directions to vacate the judgment and sentence imposed in Circuit Court Case No. 76-2390.